                 Case 1:18-cv-04789-LMM Document 40 Filed 10/29/18 Page 1 of 2
                       Case: 18-14502 Date Filed: 10/29/2018 Page: 1 of 2


                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT
                                ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                              56 Forsyth Street, N.W.
                                              Atlanta, Georgia 30303

David J. Smith                                                                      For rules and forms visit
Clerk of Court                                                                      www.ca11.uscourts.gov


                                            October 29, 2018

Christopher Michael Carr
Attorney General's Office
40 CAPITOL SQ
ATLANTA, GA 30334

Cristina Maria Correia
Attorney General's Office
40 CAPITOL SQ
ATLANTA, GA 30334

Russell D. Willard
Attorney General's Office
40 CAPITOL SQ
ATLANTA, GA 30334

Appeal Number: 18-14502-GG
Case Style: Georgia Muslim Voter Project, et al v. Brian Kemp
District Court Docket No: 1:18-cv-04789-LMM

This Court requires all counsel to file documents electronically using the Electronic Case
Files ("ECF") system, unless exempted for good cause.

The referenced case has been docketed in this court. Please use the appellate docket number
noted above when making inquiries.

Eleventh Circuit Rule 31-1 requires that APPELLANT'S BRIEF BE SERVED AND FILED ON
OR BEFORE December 10, 2018. APPELLANT'S APPENDIX MUST BE SERVED AND
FILED NO LATER THAN 7 DAYS AFTER FILING OF THE APPELLANT'S BRIEF.
INCARCERATED PRO SE PARTIES ARE NOT REQUIRED TO FILE AN APPENDIX.

This is the only notice you will receive concerning the due date for filing briefs and appendices.
See Fed.R.App.P. 28, 30, 31, 32, the corresponding circuit rules, General Order 39 and the Guide
to Electronic Filing for further information. Pro se parties who are incarcerated are not required
to file an appendix. (In cross-appeals pursuant to Fed.R.App.P. 28.1(b), the party who first files a
notice of appeal is the appellant unless the parties otherwise agree.)
         Case 1:18-cv-04789-LMM Document 40 Filed 10/29/18 Page 2 of 2
               Case: 18-14502 Date Filed: 10/29/2018 Page: 2 of 2


Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case or
appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP. See
FRAP 26.1 and 11th Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.

Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all attorneys
(except court-appointed counsel) who wish to participate in this appeal must complete and return
an appearance form within fourteen (14) days. Application for Admission to the Bar and
Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The clerk
may not process filings from an attorney until that attorney files an appearance form. See 11th
Cir. R. 46-6.

11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals. You
must file a completed Civil Appeal Statement, with service on all other parties, within 14 days
from the date of this letter. Civil Appeal Statement forms are available on the Internet at
www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

Attorneys must file briefs electronically using the ECF system. Use of ECF does not modify the
requirements of the circuit rules that counsel must also provide seven (7) paper copies of a brief
to the court, nor does it modify the requirements of the circuit rules for the filing of appendices
in a particular case.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Joe Caruso, GG/br
Phone #: (404) 335-6177

                                                                    DKT-7CIV Civil Early Briefing
